DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Reid DeManche on 11/16/2021.
The application has been amended as follows: 

19. (Currently Amended) A control system configured to determine temperature of gases at a measurement point of an internal combustion engine having an exhaust gas recirculation (EGR) system, the control system comprising at least one controller configured to:
calculate a modeled temperature for the gases at the measurement point of the internal combustion engine;
filter the modeled temperature to determine a filtered temperature;
calculate a differential between the modeled temperature and the filtered temperature to determine a compensation temperature;
determine a raw-sensed temperature from a sensor at the measurement point;

alter an input to the internal combustion engine by varying the amount of exhaust recirculated through the EGR system based on the determined virtual temperature,
wherein the measurement point is at an exhaust of the internal combustion engine, such that the gases are exhaust gases.

20. (Cancelled)

21. (Previously Presented) The control system of claim 19, wherein the controller is configured to determine the modeled temperature from a physics-based model that includes a function with inputs including fuel, intake temperature, and airflow; and wherein the controller includes a low-pass filter that is configured to filter the modeled temperature.

Election/Restrictions
Claim 1 is directed to an allowable claim. Claims 19 and 21, directed to the Species II have been amended to require all the limitations of an allowable product claim, and have been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Species I and II as set forth in the Office action mailed on 05/12/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 7-16, 19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments regarding the §112(a) Written Description rejection of claims 1 and 7-16 are persuasive.
Claim 1 recites the step of “combining the raw-sensed temperature with the compensation temperature to calculate the virtual temperature of the exhaust gases at the measurement point; and using the virtual temperature to alter an input to the internal combustion engine.”
Claim 13 recites the limitation “combine the raw-sensed temperature with the compensation temperature to determine a virtual temperature for the gases; and alter an input to the internal combustion engine by varying a vane angle of the turbocharger based on the determined virtual temperature.”
Claim 19 recites the limitation “combine the raw-sensed temperature with the compensation temperature to determine a virtual temperature for the gases; and alter an input to the internal combustion engine by varying the amount of exhaust recirculated through the EGR system based on the determined virtual temperature.”
It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious this limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.